Citation Nr: 1216203	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  04-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as being secondary to degenerative joint disease of the left knee.

2.  Entitlement to service connection for a right knee disability, to include as being secondary to degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) as a result of a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Among other things, service connection for lumbar spine and right knee disabilities was denied therein.  The Veteran perfected an appeal as to each of these determinations.  

Starting in April 2005 and last in September 2010, the Board remanded this matter for additional development.  It once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, adjudication of this matter cannot proceed without further development.

VA has a duty to assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

I.  Records

This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  When VA becomes aware of the existence of relevant non-Federal records during the pendency of a claim, notification will be sent to the claimant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the claimant authorize the release of the records to VA.  Id.  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.  Indeed, the claimant must cooperate fully with VA's reasonable efforts to obtain relevant non-Federal records to include by authorizing their release.  38 C.F.R. §§ 3.159(c)(1)(i), (ii) (2011).

In his September 2003 notice of disagreement, the Veteran indicated that he had seen a doctor regarding his knees.  He attached an August 2003 letter from Dr. D.W. of H.A. Medical Group, Inc.  This letter concerned only the left knee, however.

VA requested that the Veteran identify all his treatment providers for his right knee and lumbar spine disabilities from December 2002 via letter dated in April 2005.  No response was received.

The Veteran underwent a VA medical examination regarding his right knee in March 2006.  It was noted therein that December 2002 magnetic resonance imaging from H.A. Medical Group, Inc., found mild osteoarthritis of the right knee.

In December 2010, the Veteran also underwent VA medical examinations regarding his right knee as well as his lumbar spine.  He reported that he saw Dr. W. for both disabilities between two and four weeks following his discharge in December 2002.

Despite the above, no private treatment records from Dr. D.W. of H.A. Medical Group, Inc., have been associated with the claims file.  The Veteran thus must be informed that he is to provide authorization for the release of these records to VA or alternatively supply them to VA himself.  Accomplishment of this action requires remand.

II.  Medical Examinations and Opinions

The Veteran was afforded VA medical examinations concerning his lumbar spine and right knee in December 2010.  The examiner reviewed the claims file, to include service treatment records, the aforementioned August 2003 letter from Dr. D.W., and prior VA medical examinations dated in March 2006 as well as in September 2002.  In addition, the examiner interviewed the Veteran.  Both a lumbar spine and a right knee disability were diagnosed upon physical assessment and review of diagnostic testing.  It was opined that it was less likely than not that either was directly connected to service.  The examiner noted in this regard that there was no documentation of the diagnosed disabilities during service or of the diagnosed lumbar spine disability within the 12 months following service.  Also noted by the examiner was that no lumbar spine or right knee disability whatsoever was diagnosed at the September 2002 examination, which was a few months prior to discharge.  The examiner finally noted that there was no documentation of treatment for the lumbar spine or right knee after service.

Given the other evidence of record, the Board finds the medical opinions rendered at the December 2010 VA medical examinations are deficient for two reasons, although part of it is not the fault of the RO's or the examiner's.  One, the Veteran's representative raised the issue of secondary service connection for the back and right knee disabilities.  See April 2012 Post-Remand Brief.  Thus, an opinion is needed to address secondary service connection.  Two, part of the rationale for the opinions conflicts with controlling caselaw, which is explained more below.  

Direct service connection may be established in numerous ways.  This includes where a condition was noted during service and there is continuity of symptomatology post-service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of treatment (versus symptoms) is not required.  Savage, 10 Vet. App. at 488.  Nevertheless, the reasoning for the examiner's negative medical opinions included the Veteran's lack of documented post-service treatment for his lumbar spine and right knee disabilities.  That additional relevant private treatment records not yet of record may exist further was discussed above.  Any such records associated with the claims file on remand could show post-service treatment.  

To cure the above deficiencies, another VA medical examination with medical opinions is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran regarding private treatment records from Dr. D.W. of H.A. Medical Group, Inc.  Inform him that he is to either authorize the release of these records to VA or provide them to VA himself.  If authorization is provided, follow all applicable statutes and regulations in making reasonable efforts to obtain the records.  All contact with the Veteran and all attempts to obtain private treatment records on his behalf must be documented in the claims file.  Any records received shall be associated with the claims file.

2.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination regarding his lumbar spine disability and his right knee disability.  The entire claims file, to include a copy of this remand, shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran complete information about his relevant medical history and symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Thereafter, the examiner shall opine with respect both to the Veteran's lumbar spine disability and his right knee disability as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability: (i) was incurred (first manifested) in service or is otherwise related to the Veteran's service, to include (a) a tank accident for the lumbar spine, (b) playing football with the right knee, (c) engaging in activities such as marching, running, carrying heavy packs, and jumping from helicopters as an infantryman for both the lumbar spine and right knee, or (ii) was caused or permanently aggravated by his service-connected left knee disability.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each opinion.  

Each of the above actions shall be documented fully in an examination report.

4.  Finally, readjudicate the issues of entitlement to service connection for a lumbar spine disability and for a right knee disability, to include as being secondary to degenerative joint disease of the left knee.  If either of these benefits sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

